935 A.2d 1152 (2007)
193 N.J. 34
Raymond Arthur ABBOTT, a minor, by his Guardian Ad Litem, Frances ABBOTT; Arlene Figueroa, Frances Figueroa, Hector Figueroa, Orlando Figueroa and Vivian Figueroa, minors, by their Guardian Ad Litem, Blanca Figueroa; Michael Hadley, a minor, by his Guardian Ad Litem, Lola Moore; Henry Stevens, Jr., a minor, by his Guardian Ad Litem, Henry Stevens, Sr.; Caroline James and Jermaine James, minors, by their Guardian Ad Litem, Mattie James; Dorian Waiters and Khudayja Waiters, minors, by their Guardian Ad Litem, Lynn Waiters; Christina Knowles, Daniel Knowles, and Guy Knowles, Jr., minors, by their Guardian Ad Litem, Guy Knowles, Sr.; Liana Diaz, a minor, by her Guardian Ad Litem, Lucila Diaz; Aisha Hargrove and Zakia Hargrove, minors, by their Guardian Ad Litem, Patricia Watson; and Lamar Stephens and Leslie Stephens, minors, by their Guardian Ad Litem, Eddie Stephens, Plaintiffs-Movants
v.
Fred G. BURKE, Commissioner of Education; Edward G. Hofgesang, New Jersey Director of Budget and Accounting; Clifford A. Goldman, New Jersey State Treasurer; and New Jersey State Board of Education, Defendants-Respondents, and
State-Operated School District for the City of Newark, and Millville Board of Education, and Board of Education of City of Bridgeton, Board of Education of City of Burlington, Board of Education of City of East Orange, Board of Education of City of Elizabeth, Board of Education of Gloucester City, Board of Education of Town of Harrison, Board of Education of Keansburg Borough, Board of Education of City of Passaic, State-Operated School District of Paterson, Board of Education of Pemberton Township, Board of Education of City of Perth Amboy, Board of Education of Town of Phillipsburg, Board of Education of Public Schools of Plainfield, Board of Education of Salem City, and Board of Education of City of Trenton, Intervenors.
Supreme Court of New Jersey.
May 24, 2007.
This matter having come before the Court on the application of plaintiffs for an Order in aid of litigants' rights pursuant to Rule 1:10-3 and Rule 2:8-1,
And plaintiffs having sought an Order directing defendants to comply with certain specified decisions of the Court, Abbott v. Burke, 153 N.J. 480, 710 A.2d 450 (1998) ["Abbott V"]; Abbott v. Burke, 164 N.J. 84, 751 A.2d 1032 (2000) ["Abbott VII"], and Abbott v. Burke, 185 N.J. 612, 889 A.2d 1063 (2005) ["Abbott XIV"],
And the Court having duly considered the submissions of plaintiffs-movants, defendants-respondents, and certain districts that sought Intervenor status (see the Court's Orders in M-1179-06, M-1180-06, and M-1199-06),
And the Court having determined that the relief sought by movants is premature in that any arguments by plaintiffs and Intervenors in respect of the State's compliance with relevant portions of prior decisions of the Court have to be made in the context of the Fiscal Year 2008 budget, which has not been enacted,
And the Court having declined to proceed on the assumption that respondents *1153 will fail to comply with their constitutional obligations to provide a thorough and efficient educational system pursuant to Article VIII, § 4, ¶ 1,
And good cause appearing;
IT IS ORDERED that the motion for relief in aid of litigants' rights is denied, without prejudice.
Chief Justice ZAZZALI and Justices LONG, LaVECCHIA, ALBIN, WALLACE, RIVERA-SOTO, and HOENS join in the Court's Order.